Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8-12 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a multi-screen splicing structure has a plurality of display devices. Each display device includes a display panel, a plurality of transceivers, a wireless communications module, and a control circuit. Each transceiver has a transmitting component and a receiving component. The control circuit is coupled to the display panel, the transceivers and the wireless communications module, and is used to turn on the wireless communications module when the control circuit determines that another display device is approaching based on a status of signals received by the receiving components of the transceivers to enable the wireless communications module performing wireless communications with a wireless communications module of another display device. The control circuit may also control an orientation of an image relative to the display panel according to the status of signals received by the receiving components of the transceivers of the display device.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a multi-screen splicing structure and a display device including, inter alia, 
wherein the plurality of transceivers of the each display device are a first transceiver, a second transceiver, a third transceiver, and a fourth transceiver, the first transceiver and the second transceiver are disposed at two different ends of a first side of the display panel, the third transceiver and the fourth transceiver are disposed at two different ends of a second side of the display panel, the first transceiver 
wherein the transceivers of the each display device comprise: 25a first transceiver disposed in the middle of a first side of the display panel; a second transceiver disposed in the middle of a second side of the display panel, the second side being opposite to the first side; a third transceiver disposed at a first end of the second side; and a fourth transceiver disposed at a second end of the second side different from the 30first end, of claim 8 (fig. 7).
Chang et al. (US 2020/0012472) teaches a display device, which includes a casing, a plurality of proximity sensors, a communication module, a display screen, and a processing module. The proximity sensors are disposed with respect to the side walls of the casing, and the proximity sensors generate a position signal when other display device is close to the casing. The communication module is disposed in the casing, and the communication module is used for communicating with the other display device. The processing module electrically connects to the proximity sensors and the communication module. The processing module controls the display screen to show a particular frame according to the position .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/TOM V SHENG/Primary Examiner, Art Unit 2628